NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5380-18T3

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES WHEELER, a/k/a
COOFIE, KOOFY, and
JAMES E. WHEELER,

     Defendant-Appellant.
_________________________

                    Submitted December 8, 2020 – Decided December 21, 2020

                    Before Judges Haas and Natali.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Hudson County, Indictment No. 16-03-0380.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Karen A. Lodeserto, Designated Counsel, on
                    the brief).

                    Esther Suarez, Hudson County Prosecutor, attorney for
                    respondent (Ednin D. Martinez, Assistant Prosecutor,
                    on the brief).

PER CURIAM
      Defendant James Wheeler appeals from the Law Division's April 18, 2019

order denying his petition for post-conviction relief (PCR) without an

evidentiary hearing. We affirm in part, reverse in part, and remand for further

proceedings.

      In March 2016, a Hudson County grand jury returned a thirty-two count

indictment charging defendant in eight of the counts with first degree murder,

N.J.S.A. 2C:11-3(a)(l) and (2) (count one); second-degree possession of a

weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(l) (counts two and three);

second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b) (counts

four and five); third-degree receiving stolen property, N.J.S.A. 2C:20-7 (count

six); second-degree conspiracy, N.J.S.A. 2C:5-2 (count thirteen); and third-

degree hindering, N.J.S.A. 2C:29-3(a)(3) (count fourteen).

      On January 9, 2018, defendant pled guilty to an amended charge of first -

degree aggravated manslaughter, N.J.S.A. 2C:11-4(a), under count one. On

March 23, 2018, a judge sentenced defendant in accordance with the terms of

his negotiated plea agreement to sixteen years in prison, subject to an 85%

period of parole ineligibility pursuant to the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2.



                                                                       A-5380-18T3
                                      2
      In imposing the sixteen-year sentence recommended in the plea

agreement, the judge applied aggravating factor two. As set forth in N.J.S.A.

2C:44-1(a)(2), a sentencing judge should consider:

            [t]he gravity and seriousness of harm inflicted on the
            victim, including whether or not the defendant knew or
            reasonably should have known that the victim of the
            offense was particularly vulnerable or incapable of
            resistance due to advanced age, ill-health, or extreme
            youth, or was for any other reason substantially
            incapable of exercising normal physical or mental
            power of resistance[.]

      Here, defendant admitted during his plea colloquy that he indiscriminately

fired several shots on the street where there was a crowd. The victim was struck

and killed while he was working on his car. The judge accepted the State's

contention at sentencing that aggravating factor two applied. The judge found

that the victim "was particularly vulnerable because he was working on his car.

He was not armed, he was just going about his business. As innocent a bystander

as you can be." Defendant did not file a direct appeal from his conviction or

sentence.

      In August 2018, defendant filed a timely petition for PCR.           In the

certification he filed in support of this application, defendant asserted that his

plea counsel was ineffective because she did not provide him with sufficient

assistance in connection with his plea. After defendant was assigned PCR

                                                                          A-5380-18T3
                                        3
counsel, he filed a second certification in which he alleged that his plea counsel

provided ineffective assistance to him at the time of sentencing because she did

not oppose the prosecutor's request that the sentencing judge apply aggravating

factor two, N.J.S.A. 2C:44-1(a)(2), in determining his sentence. Defendant

alleged that this factor was not applicable to him under the facts of this case and,

if the judge had not considered it, he might have received a sentence below the

sixteen-year term set forth in the plea agreement.

      Defendant's PCR attorney filed a certification of his own in which he

alleged, without having any first-hand knowledge, that defendant's plea counsel

successfully negotiated an agreement with the prosecutor under which the State

would recommend a ten-year term, subject to NERA, at the time of sentencing.

However, the PCR attorney claimed that defendant's plea counsel did not advise

defendant of this agreement. As a result, defendant was forced to later agree to

the sixteen-year term.

      Defendant's attorney based this claim upon some notes he found in the

plea attorney's file. One of the handwritten notes states that on June 19, 2017,

the attorney met with the prosecutor. At that time, the prosecutor was proposing

that defendant agree to a thirty-year sentence without parole. The note states

that the attorney countered with a seven-year sentence, which the prosecutor


                                                                            A-5380-18T3
                                         4
stated "wouldn't fly" with the prosecutor's office. The attorney wrote, "Client

indicated he'd take [ten] years" and she proposed a ten-year term to the

prosecutor. The note then states, "AP Zuppa said he'd take it"; however, there

is no period at the end of this phrase. Thus, it is not clear whether the assistant

prosecutor had agreed to "take" the offer, or whether the note was unfinished

and defendant's attorney was merely indicating that the prosecutor would "take"

the offer to his superiors for review, consistent with her earlier notation that a

low offer like this "wouldn't fly."

      Typewritten notes attached to the handwritten document state that on

September 18, 2017, the attorneys discussed the status of plea negotiations with

the judge. At that time, the prosecutor was still offering thirty years without the

possibility of parole and had told defendant's attorney that her proposal for a

ten-year sentence was "too low." The note states that defense counsel conveyed

this information to defendant, who stated he would not accept anything beyond

ten years.

      As defendant's PCR attorney conceded in his own certification, "[t]here is

nothing contained in the file that explains or sheds any light on the notes, nor

[was the attorney] aware of any other information of any kind that would explain

or elucidate them." Defendant did not submit a certification from his plea


                                                                           A-5380-18T3
                                        5
counsel and did not even provide a certification of his own in support of his

claim that he was not kept advised of the status of the plea negotiations.

      Under these circumstances, the PCR judge rejected defendant's contention

that he was entitled to an evidentiary hearing on the question of whether

defendant's plea attorney failed to communicate a favorable ten-year proposal

from the State. The judge found that defendant failed to present any competent

evidence to support his allegation that the prosecutor agreed to a ten-year

sentence or that his own attorney hid this information from defendan t.

      Turning to defendant's argument that his attorney was ineffective by

failing to object to the application of aggravating factor two at sentencing, the

judge agreed with defendant that this factor should not have been applied in this

case. Defendant admitted that he indiscriminately fired his gun into the vicinity

of the crowd without regard to the possibility that someone might be killed.

Thus, the victim was not any more vulnerable to harm than anyone else in the

group that was on the street at that time and, therefore, aggravating factor two

was inapplicable.

      However, even though defendant was raising an ineffective assistance of

counsel claim, which is usually reserved for PCR proceedings rather than being




                                                                             A-5380-18T3
                                        6
cognizable on a direct appeal, 1 the judge determined that defendant should have

raised this issue in a direct appeal of his sentence. In so ruling, the judge relied

upon Rule 3:22-4, which states that "[a]ny ground for relief not raised in the

proceedings resulting in the conviction . . . , or in any appeal taken in any such

proceedings is barred from assertion in a [PCR] proceeding" unless certain

exceptions apply. 2 This appeal followed.

      On appeal, defendant raises the following contentions:

            POINT ONE

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED REGARDING PLEA
            COUNSEL'S FAILURE TO COMMUNICATE A
            FAVORABLE PLEA OFFER TO HER CLIENT.

            POINT TWO

            THE PCR COURT ERRED IN DENYING
            DEFENDANT AN EVIDENTIARY HEARING AS
            TESTIMONY IS NEEDED REGARDING PLEA
            COUNSEL'S FAILURE TO OBJECT TO THE TRIAL
            COURT DOUBLE COUNTING AN ELEMENT OF
            THE OFFENSE AS AN AGGRAVATING FACTOR.

1
   See, e.g., State v. Preciose, 129 N.J. 451, 459-60 (1992) (noting that our
Supreme Court has expressed a preference for resolving ineffective assistance
of counsel claims on collateral review).
2
  One of these exceptions is Rule 3:22-4(a)(1) which permits a PCR court to
consider the matter if "the ground for relief not previously asserted could not
reasonably have been raised in any prior proceeding . . . ."
                                                                            A-5380-18T3
                                         7
      Turning first to Point I, defendant argues he was entitled to an evidentiary

hearing based upon his PCR attorney's speculative claim that his plea attorney

failed to communicate a favorable plea offer to him. We disagree.

      When petitioning for PCR, the defendant must establish, by a

preponderance of the credible evidence, that he or she is entitled to the requested

relief. State v. Nash, 212 N.J. 518, 541 (2013); State v. Preciose, 129 N.J. 451,

459 (1992). To sustain that burden, the defendant must allege and articulate

specific facts that "provide the court with an adequate basis on which to rest its

decision." State v. Mitchell, 126 N.J. 565, 579 (1992).

      The mere raising of a claim for PCR does not entitle the defendant to an

evidentiary hearing and the defendant "must do more than make bald assertions

that he [or she] was denied the effective assistance of counsel."         State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). Rather, trial courts

should grant evidentiary hearings and make a determination on the merits only

if the defendant has presented a prima facie claim of ineffective assistance.

Preciose, 129 N.J. at 462.

      To establish a prima facie claim of ineffective assistance of counsel, the

defendant is obliged to show not only the particular manner in which counsel's

performance was deficient, but also that the deficiency prejudiced his right to a

                                                                           A-5380-18T3
                                        8
fair trial. Strickland v. Washington, 466 U.S. 668, 687 (1984); State v. Fritz,

105 N.J. 42, 58 (1987). The United States Supreme Court has extended these

principles to a criminal defense attorney's representation of an accused in

connection with a plea negotiation. Lafler v. Cooper, 566 U.S. 156, 162-63

(2012); Missouri v. Frye, 566 U.S. 134, 143-44 (2012).

      There is a strong presumption that counsel "rendered adequate assistance

and made all significant decisions in the exercise of reasonable professional

judgment." Strickland, 466 U.S. at 690. Further, because prejudice is not

presumed, Fritz, 105 N.J. at 52, the defendant must demonstrate "how specific

errors of counsel undermined the reliability" of the proceeding. United States

v. Cronic, 466 U.S. 648, 659 n.26 (1984).

      Applying these standards, we are satisfied that defendant's claim that his

plea counsel negotiated, but did not advise him of, a ten-year proposed sentence

lacks merit. This allegation is based entirely upon defendant's PCR attorney's

second-hand interpretation of the plea attorney's notes. However, defendant did

not provide a certification from the plea attorney corroborating this

interpretation. Defendant also did not provide a certification of his own in

support of his claim that he received no information from his attorney

concerning the plea negotiations.


                                                                        A-5380-18T3
                                       9
      A defendant is obliged to establish the right to PCR by a preponderance

of the evidence.    Preciose, 129 N.J. at 459. The court must consider the

defendant's "contentions indulgently and view the facts asserted by him in the

light most favorable to him." Cummings, 321 N.J. Super. at 170. However, a

defendant must present facts "supported by affidavits or certifications based

upon the personal knowledge of the affiant or the person making the

certification." Ibid.

      Here, defendant's petition is unsupported by cognizable evidence.

Defendant presented no first-hand certification from himself or his plea counsel

attesting to the facts alleged by his PCR attorney, who had no personal

knowledge of anything that transpired during the plea negotiations. Thus,

defendant's contention concerning the existence of an undisclosed plea

agreement is a classic "bald assertion" that did not warrant an evidentiary

hearing or PCR relief. Ibid.

      In Point II, defendant argues that his plea attorney was ineffective because

she did not argue against the application of aggravating factor two at the time of

sentencing. We agree.

      As the State now concedes, and as the PCR judge recognized, aggravating

factor two was not applicable to the circumstances of this case. The victim's


                                                                          A-5380-18T3
                                       10
death was a serious tragedy, but the fact that the victim died as a result of

defendant's actions was a required element of the offense of first -degree

aggravated manslaughter. In addition, the fact that defendant was working on

his car at the time defendant shot into the street did not mean that defendant

"knew or reasonably should have known that the victim of the offense was

particularly vulnerable or incapable of resistance due to advanced age, ill-health,

or extreme youth, or was for any other reason substantially incapable of

exercising normal physical or mental power of resistance" as required by

N.J.S.A. 2C:44-1(a)(2).

      We disagree with the PCR judge's determination that defendant's

contention that his attorney was ineffective was barred under Rule 3:22-4. As

noted above, ineffective assistance of counsel arguments raised on direct appeal

are almost always deferred until the PCR proceeding. Preciose, 129 N.J. at 459-

60. In view of the State's candid concession that aggravating factor two does

not apply, we conclude that a resentencing is required in the interest of justice.

      Accordingly, we remand this matter to the trial court for resentencing

without consideration of aggravating factor two. Nothing within this opinion

forecasts any views on the length of the sentence the court should impose on




                                                                           A-5380-18T3
                                       11
remand. We say no more than that the sentence must be determined after the

consideration of all applicable aggravating and mitigating factors.

      Affirmed in part; reversed in part; and remanded. We do not retain

jurisdiction.




                                                                      A-5380-18T3
                                      12